Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mebin Thomas, PA
(NPI: 1598082737)

Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-587
Decision No. CR2578

Date: July 27, 2012

DECISION DISMISSING APPEAL FOR CAUSE

The request for hearing of Petitioner, Mebin Thomas, PA, is dismissed pursuant to 42
C.F.R. § 498.70(b).

I. Procedural History

On July 5, 2011, Petitioner submitted his initial CMS-8551 application to CMS’s
contractor, TrailBlazer Health Services. CMS Ex. 1, at 1. TrailBlazer denied the
application because the medical group that employed Petitioner, Davenport Medical
Center, was not active in the Medicare system. CMS Ex. 2, at 4. After Davenport
Medical Center submitted its application and was enrolled in the Medicare program,
Petitioner submitted a second CMS-855I application on December 6, 2011. CMS Ex. 3,
at 1. Trailblazer accepted Petitioner’s second CMS-855] application and enrolled
Petitioner into the Medicare program with an effective date of December 6, 2011 and
retroactive billing privileges from November 7, 2011. CMS Ex. 4, at 2. Petitioner
received notice of his effective enrollment date on January 9, 2012. CMS Ex. 4, at 1.
On February 6, 2012, Trailblazer received a request for reconsideration from Petitioner
regarding its determination of his effective date. CMS Ex. 5, CMS Ex. 6. Trailblazer
denied this request because the signatory on the reconsideration request, Tracy
Wohlgemuth, was not Petitioner’s authorized representative. CMS Ex. 6; CMS Ex. 7, at
4. Trailblazer received a second reconsideration request signed by Petitioner on March
19, 2012, 70 days after Petitioner received notice of his effective date. CMS Ex. 8; CMS
Ex. 9. Therefore, TrailBlazer denied Petitioner’s second reconsideration request as
untimely. CMS Ex. 9.

On April 16, 2012, my office received a request for hearing dated April 8, 2012. The
case was assigned to me for hearing and decision, and I issued an Acknowledgment and
Prehearing Order on April 18, 2012. The request for hearing purported to request a
hearing on behalf of Mebin Thomas, PA. The hearing request was not signed by
Petitioner, but by Tracy Wohlgemuth. Accordingly, I directed that Petitioner file a
notice, signed by him, appointing Ms. Wohlgemuth as his representative in this matter,
which he did.

On May 18, 2012, CMS filed a motion for summary judgment, with supporting brief and
CMS Exs. | through 9. I treat the CMS motion for summary judgment as a motion to
dismiss. Petitioner filed an undated two- page response that was received on June 25,
2012. CMS filed a reply brief on July 2, 2012. In the absence of any objection, I admit
CMS Exs. | through 9.

II. Applicable Law

When a prospective provider or supplier receives an initial determination from CMS that
affects his or her ability to participate in the Medicare program, the provider or supplier
may request reconsideration of that decision. 42 C.F.R. § 498.5(d) and (1). The request
for reconsideration must be filed with CMS, either directly by the provider or through the
provider’s designated representative, within 60 days of receipt of the notice of the initial
determination. 42 C.F.R. § 498.22(b). The date of receipt is presumed to be five days
after the date on the notice from CMS, unless there is a showing that it was received
earlier or later. 42 C.F.R. § 498.22(b).

III. Findings of Fact and Conclusions of Law

My conclusions of law are set forth followed by the pertinent findings of fact and
analysis.

A. Petitioner has no right to a hearing before an ALJ because there has been
no reconsideration determination.

B. Dismissal is required as Petitioner has no right to a hearing.
The issue raised by Petitioner’s request for hearing does not involve his eligibility to
enroll in Medicare. Rather, Petitioner was dissatisfied solely with TrailBlazer’s
determination that the effective date of his enrollment is November 7, 2011. Petitioner
was informed of his enrollment and effective date by letter dated January 9, 2012, which
was faxed to his representative on the same date. CMS Ex. 4. The letter fully informed
Petitioner of his right to reconsideration; it clearly stated that the reconsideration request
must be received within 60 days of the postmark date of the notice letter; and that the
reconsideration request must be signed and dated by the physician or any responsible
authorized official who was included on the original CMS-855] application. The notice
also informed Petitioner that failure to timely request reconsideration would be treated as
a waiver of all rights to further administrative review.

The regulations require that a supplier, such as Petitioner, request reconsideration if the
supplier is dissatisfied with a CMS initial determination. The determination of the
effective date of enrollment in Medicare is an initial determination. 42 C.F.R.

§ 498.3(b)(15). If dissatisfied with the decision on reconsideration, the supplier has a
right to review by an ALJ. The regulation, 42 C.F.R. § 498.5(d) and (1), establish
Petitioner’s right to reconsideration and review by an ALJ:

Appeal rights of prospective suppliers. (1) Any prospective
supplier dissatisfied with an initial determination or a revised
initial determination that its services do not meet the
conditions for coverage may request reconsideration in
accordance with § 498.22(a).

(2) Any prospective supplier dissatisfied with a reconsidered
determination under paragraph (d)(1) of this section, or a
revised reconsidered determination under § 498.30, is entitled
to a hearing before an ALJ.

(1) Appeal rights related to provider enrollment. (1) Any
prospective provider, an existing provider, prospective
supplier or existing supplier dissatisfied with an initial
determination or revised initial determination related to the
denial or revocation of Medicare billing privileges may
request reconsideration in accordance with § 498.22(a).

(2) CMS, a CMS contractor, any prospective provider, an
existing provider, prospective supplier, or existing supplier
dissatisfied with a reconsidered determination under
paragraph (1)(1) of this section, or a revised reconsidered
determination under § 498.30, is entitled to a hearing before
an ALJ.

Petitioner does not have a right to an ALJ hearing in this case. Petitioner failed to timely
request reconsideration regarding the effective date of his participation in Medicare, and
no reconsideration decision was issued by CMS or its contractor. I have no authority to
consider whether or not the request for reconsideration to TrailBlazer was timely or to
grant specific relief in the form of an order to CMS or its contractor to conduct
reconsideration. Because there was no reconsideration decision, Petitioner has no right to
a hearing by an ALJ. Dismissal is required. 42 C.F.R. § 498.70(b).

III. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed. I may vacate a
dismissal if either party files such a request within 60 days of receipt of this dismissal and
states good cause for such action. 42 C.F.R. § 498.72.

/s/
Keith W. Sickendick
Administrative Law Judge

